This case originated in the probate court of Hamilton county, Ohio, and was an action by the administratrix, plaintiff in error here, to sell real estate to pay debts. *Page 46 
At the time the proceedings were had the German American Loan Building Company had a first mortgage on the real estate, and Albert S. Wood held a second mortgage. At the judicial sale the holder of the second mortgage bid in the property. The order of sale was returned, and motion was made by the administratrix for a confirmation. Later she withdrew her motion for confirmation, and asked that the sale be set aside. Wood, the purchaser, thereupon moved for confirmation.
The motion to set aside the sale, made by the administratrix, was on account of a misdescription of the property, in that one distance was described as 33-1/2 feet instead of 33-1/3 feet. This description was corrected by the court when the motion came up for confirmation, on motion of the purchaser, and was not such a misdescription as would justify the setting aside of an otherwise proper sale.
Prior to the confirmation of the probate court, the purchaser, Wood, became the owner by assignment of the first mortgage of the German American Loan  Building Company, which assignment was duly filed in the case. Wood, the purchaser, thereupon became the owner of all the mortgage liens on the property, and these mortgage liens exceeded the amount bid for the property.
The probate court confirmed the sale to Wood, the mortgagee, and refused the allowance of fees to the administratrix and her attorney. The administratrix thereupon appealed the case to the court of common pleas. That court refused the allowance of these fees. While the case was pending in the court of common pleas, the purchaser, *Page 47 
Wood, assigned all of his interest in said mortgages and in his bid to Homer H. Hosbrook, which assignment was duly filed in the case, and Hosbrook was made a party.
Error is prosecuted from the judgment of the court of common pleas refusing the allowance of fees to the administratrix and her attorney to be taxed in the case.
It is claimed that these assignments were not made in good faith, but were made for the purpose of defeating the claim of the administratrix and her counsel to fees. The evidence in the case fails to support this claim. The record shows the proper assignments of the mortgages, and there is nothing to show that they were not made for full consideration.
The court has considered the question whether or not a bid at a judicial sale is a proper subject of assignment and the rights thereunder capable of passing to an assignee. That it is capable of such an assignment is recognized in the case of Feike v.Cincinnati  Eastern Ry. Co., 3 C.C., 72. We see no good reason why it should not be subject to such an assignment, and, this having been recognized by the courts, we are of opinion that Hosbrook succeeded to the rights of Wood, as mortgagee, and of his rights and interests in and to the bid and purchase of the property at the judicial sale thereof.
The question then is: Can the administratrix's and her attorney's fees be charged as against a mortgagee, who becomes a purchaser at such judicial sale, on that part of the purchase money applicable to the satisfaction of his mortgage? That *Page 48 
the administratrix and her attorney are not entitled to so charge is settled in the cases of Stone v. Strong, 42 Ohio St. 53, andSherman v. Millard, 6 C.C., (N.S.), 338.
It appearing that the purchase price of the real estate in question is insufficient to discharge the mortgages thereon, and that the owner of the mortgage liens is the purchaser thereof, the court of common pleas was correct in disallowing the administratrix's per centum and her attorney's fees priority over the mortgage claims.
Judgment affirmed.
BUCHWALTER, P.J., and CUSHING, J., concur.